OPINION — AG — QUESTION: "IS THE NEWS MEDIA GUILTY OF AIDING AND ABETTING IN THE VIOLATION OF OUR OKLAHOMA STATUTES WHEN THEY RUN ADVERTISEMENTS FOR UNLICENSED INSURANCE COMPANIES?" — THE ATTORNEY GENERAL, THOUGH UNABLE TO DEFINITIVELY ANSWER YOUR QUESTION, DOES ADVISE YOU THAT IF YOU ARE SATISFIED THAT A CRIME HAS BEEN COMMITTED AND THAT AN INDIVIDUAL OR CORPORATION HAS AIDED AND ABETTED IN THE OFFENSE, THEN YOU MAY MAKE A COMPLAINT TO THE DISTRICT ATTORNEY, BY WHOM THE FINAL DECISION MUST BE MADE. CITE: 21 O.S. 1961 172 [21-172], 21 O.S. 1961 171-175 [21-171] — [21-175](SAM HELLMAN)